Clarke, Presiding Justice.
Appellant was convicted of the murder of Abraham Wilson and possession of a firearm during the commission of a crime and sentenced to life imprisonment and a term of years.1
The evidence at trial showed that appellant and victim, who were cousins, had participated in a bank robbery in New York and that the victim had threatened appellant’s mother and had failed to give him his fair share of the robbery proceeds. Appellant killed the victim at the victim’s home in Lowndes County, Georgia, where the victim, appellant, and three house guests from New York had gathered to plan a robbery of the Farmer’s Bank in Pavo, Georgia. Two of appellant’s companions from New York, who have been convicted of bank robbery, testified against him at trial. Although they were not eyewitnesses to the murder, they knew that appellant was inside with the victim. These witnesses were outside the house and heard the gunshot. One witness testified that they went back to the victim’s house to retrieve some property and saw his body. Later the appellant indicated to two of them that he had killed the victim. He gave a .25 caliber gun to one of these witnesses to dispose of it. The victim was killed with a .25 caliber gun.
Appellant contends that because of discrepancies in their stories there was not enough evidence against him to support the verdict. His defense was alibi. He contended that he was not at the victim’s house and that one of the others must have killed him. Appellant also contends that they were convicted bank robbers and that their testimony was not credible for that reason. Appellant has not shown how the stories were contradictory in any material way. The jury was entitled *791to pass on the credibility of these witnesses.
Decided January 6, 1989.
Blackburn, Bright, Edwards & Joseph, J. Converse Bright, for appellant.
H. Lamar Cole, District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for áppellee.
We find the evidence sufficient to convince any rational trier of fact of the appellant’s guilt of every essential element of the crimes of murder and possession of a firearm under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes occurred April 5, 1986. Appellant was indicted May 4, 1987. He was tried and convicted of murder and possession of a firearm during the commission of a crime on May 4, 1988, and sentenced to life imprisonment and a term of five years on May 4, 1988. A motion for new trial was denied July 29,1988. The notice of appeal was filed August 25,1988. On September 14, 1988, the transcript was certified. The appeal was docketed in this court on September 19, 1988, and submitted for opinion November 4, 1988.